DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 02/18/2021 in conjunction with arguments presented in Appeal Brief filed 08/26/2021. Prosecution has being re-opened. The following is the status of the claims:

Claims 1-16 and 18-28 is/are still pending.
Claim 17 is canceled.
Claims 1-3, 5-7, 10, 15, 19, 21, 23, and 27 are amended.
Claim 28 is new.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, 12-16, 18, 21-24, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rios et al. - (US7418826 - newly cited), hereinafter referred to as “Rios”.

Regarding Claim 1, Rios discloses (Figures 1A-1B, 3, 15A and 16) a heat exchanger assembly (assembly of coil 6 and delta plates 10 and 12) for an air handling unit (2), comprising: 
a first heat exchanger plate (6a, hereinafter “plate” is interpreted per Applicant disclosure as either one of the “slabs” of the heat exchanger) and a second heat exchanger plate (6b) each including an outer boundary edge (long edge of each slab along which tube-sheets 29A and 29B are located); and 
at least one service plate (assembly of delta plates 10 and 12) configured to be coupled to the outer boundary edge of each of the first and second heat exchanger plates (as shown in Figures 1A-1B where delta plates 10 and 12 are coupled to the outer boundary edge via respective tube-sheet 29A and 29B, per Column 4, lines 4-6), wherein the service plate comprises a plurality of sections (section 10 and section 12) coupled together (via the tube sheets 29A-29B) to form a single plate (as shown in Figures 1A-1B, 15A and 16), wherein each section of the plurality of sections is configured to be individually removed (by removing bolts that fasten the delta plates 10 and 12 to the tube sheets 29A-29B, see un-labeled bolts in Figures 15A, 16 and 17. Here it is noted that the claim does not require any particular way of removing the service plate, whether intended or forced, and the claim also does not require for the delta plates to be re-assembled after removal. It is also noted that while Rios does not describe the bolts that fasten the delta plates to the tube sheets, such bolts are clearly illustrated in the Figures as being responsible for the fastening of the delta plates to the tube sheets. Per MPEP2125 “[d]rawings and pictures can anticipate claims if they clearly show the structure which is claimed”) to provide access to a space (triangular space between the heat exchanger slaps 6A-6B as shown in Figure 3) between the first and second heat exchanger plates (as shown in Figure 3).
Regarding Claim 2, Rios discloses the heat exchanger assembly of claim 1 and further teaches wherein the first heat exchanger plate and the second heat exchanger plate each include a first edge (respective short edge facing drain pan 16, i.e. lower edge in Figure 1B of each heat exchanger slab) and a second edge (respective short edge facing seal 28, i.e. upper edge in Figure 1B of each heat exchanger slab) disposed opposite the first edge (as shown in Figures 1A-1B), wherein the first and second edges are separated by third (respective long edge along which tube sheets 29A and 29B are disposed, i.e. forward edge in Figure 1B when viewed from left to right of each heat exchanger slab) and fourth edges (respective long edge along which additional tube sheets 29A and 29B, per Column 6, lines 29-31, are disposed, i.e. rear edge in Figure 1B when viewed from left to right of each heat exchanger slab), wherein the first and second heat exchanger plates converge toward each other along the third and fourth edges (as shown in Figures 1B & 3) in a direction (vertical direction relative to Figures 1B & 3) from the first edge and the second edge (as shown in Figures 1B & 3), and the at least one service plate is configured to be coupled to the third edges (via the tube sheets) of the first and second heat exchanger plates (as shown in Figures 1A-1B).
Regarding Claim 3, Rios discloses the heat exchanger assembly of claim 2 and further teaches wherein the at least one service plate comprises a first service plate (the one attached to the forward end of the heat exchanger assembly in Figure 1B when viewed from left to right along the length of element 44 as set forth in claim 2) coupled to the third edges of the first and second heat exchanger plates (as set forth in claim 2) and a second service plate (assembly of additional delta plates 10 and 12 attached to the rear end of the heat exchanger assembly in Figure 1B when viewed from left to right along the length of element 44. The presence of a second assembly of delta plates 10 & 12 is disclosed in Columns 7-8, lines 62-67 & 1-2, respectively referencing how a forward delta plate assembly attaches to forward grooves 120, 122 of drain pan 16 while a rear delta plate assembly attaches to rear grooves 124, 126 of the drain pan 16) coupled the fourth edges of the first and second heat exchanger plates.
Regarding Claim 4, Rios discloses the heat exchanger assembly of claim 3 and further teaches wherein the third edges and the fourth edges are respectively located at a first longitudinal end (forward end of the heat exchanger assembly in Figure 1B when viewed from left to right along the length of element 44) and a second longitudinal end (rear end of the heat exchanger assembly in Figure 1B when viewed from left to right along the length of element 44) of the heat exchanger assembly (as shown in Figure 1B).
Regarding Claim 5, Rios discloses the heat exchanger assembly of claim 2 and further teaches wherein the at least one service plate decreases in width in the direction from the first edge to the second edge (as to form the triangular shape of the delta plate assembly as shown in Figures 1A-1B).
Regarding Claim 6, Rios discloses the heat exchanger assembly of claim 1 and further teaches wherein an amount of the space that is accessible via removal of sections of the plurality of sections is adjustable (via removing only delta plate section 12, by removing only delta plate section 10, or by removing both delta plate sections 10 and 12).
Regarding Claim 7, Rios discloses the heat exchanger assembly of claim 1 and further teaches wherein the at least one service plate comprises a triangular shape (as shown in Figures 1A-1B).
Regarding Claim 9, Rios discloses the heat exchanger assembly of claim 1 and further teaches wherein adjacent sections of the plurality of sections are coupled to each other (indirectly via the tube sheets 29A-29B) via fasteners (bolts that fasten the delta plates 10 and 12 to the tube sheets 29A-29B, see un-labeled bolts in Figures 15A, 16 and 17. Here it is noted that while Rios does not describe the bolts that fasten the delta plates to the tube sheets, such bolts are clearly illustrated in the Figures as being responsible for the fastening of the delta plates to the tube sheets. Per MPEP2125 “[d]rawings and pictures can anticipate claims if they clearly show the structure which is claimed”).
Regarding Claim 12, Rios discloses the heat exchanger assembly of claim 1 and further teaches wherein the heat exchanger assembly comprises an evaporator (per Column 3, lines 24-26).
Regarding Claim 13, Rios discloses (Figures 1A-1B, 3, 15A and 16) a service plate (assembly of delta plates 10 and 12) for a heat exchanger assembly (6) of an air handling unit (2), comprising: 
a plurality of sections (section 10 and section 12) coupled together (via tube sheets 29A-29B) to form a single plate (as shown in Figures 1A-1B, 15A and 16), wherein each section of the plurality of sections is configured to be individually removed (by removing bolts that fasten the delta plates 10 and 12 to the tube sheets 29A-29B, see un-labeled bolts in Figures 15A, 16 and 17. Here it is noted that the claim does not require any particular way of removing the service plate, whether intended or forced, and the claim also does not require for the delta plates to be re-assembled after removal. It is also noted that while Rios does not describe the bolts that fasten the delta plates to the tube sheets, such bolts are clearly illustrated in the Figures as being responsible for the fastening of the delta plates to the tube sheets. Per MPEP2125 “[d]rawings and pictures can anticipate claims if they clearly show the structure which is claimed”) to provide access to a space (triangular space between the heat exchanger slaps 6A-6B as shown in Figure 3) between a first heat exchanger plate (6a, hereinafter “plate” is interpreted per Applicant disclosure as either one of the “slabs” of the heat exchanger) and a second heat exchanger plate (6b), wherein the first exchanger plate and the second heat exchanger plate each include an outer boundary edge (long edge of each slab along which tube-sheets 29A and 29B are located. Here it is noted that while Rios indeed discloses a service plate employed in the manner claimed the claim is directed to a service plate and not to a heat exchanger assembly nor to an air handling unit, thus limitations to structure other than the structure of the actual service plate, such as the structure of the heat exchanger assembly or the structure of the air handling unit, carry limited patentable weight); and 
wherein the service plate is configured to be coupled to the outer boundary edge of each of the first and second heat exchanger plates (as shown in Figures 1A-1B where delta plates 10 and 12 are coupled to the outer boundary edge via respective tube-sheet 29A and 29B, per Column 4, lines 4-6).
Regarding Claim 14, Rios discloses the service plate of claim 13 and further teaches wherein the service plate is configured to be coupled to a longitudinal end (forward end of the heat exchanger assembly in Figure 1B when viewed from left to right along the length of element 44) of the heat exchanger assembly (as shown in Figure 1B).
Regarding Claim 15, Rios discloses the service plate of claim 13 and further teaches wherein an amount of the space that is accessible via removal of sections of the plurality of sections is adjustable (via removing only delta plate section 12, by removing only delta plate section 10, or by removing both delta plate sections 10 and 12).
Regarding Claim 16, Rios discloses the service plate of claim 13 and further teaches wherein the service plate comprises a triangular shape (as shown in Figures 1A-1B).
Regarding Claim 18, Rios discloses the service plate of claim 13 and further teaches wherein adjacent sections of the plurality of sections are coupled to each (indirectly via the tube sheets 29A-29B) via fasteners (bolts that fasten the delta plates 10 and 12 to the tube sheets 29A-29B, see un-labeled bolts in Figures 15A, 16 and 17. Here it is noted that while Rios does not describe the bolts that fasten the delta plates to the tube sheets, such bolts are clearly illustrated in the Figures as being responsible for the fastening of the delta plates to the tube sheets. Per MPEP2125 “[d]rawings and pictures can anticipate claims if they clearly show the structure which is claimed”).
Regarding Claim 21, Rios discloses (Figures 1A-1B, 3, 15A and 16) an air handling unit (2), comprising: 
an A-shaped evaporator coil assembly (6, as shown in Figure 3, and per Column 3, lines 24-26) having a first longitudinal end (forward end in Figure 1B when viewed from left to right along the length of element 44) and a second longitudinal end (rear end in Figure 1B when viewed from left to right along the length of element 44); and 
at least one service plate (assembly of delta plates 10 and 12) configured to be coupled to either the first longitudinal end or the second longitudinal end (via respective tube-sheets 29A and 29B as shown in Figures 1A-B), wherein the at least one service plate comprises a plurality of sections (section 10 and section 12) coupled together (via the tube sheets 29A-29B) to form a single plate (as shown in Figures 1A-1B, 15A and 16), wherein each section of the plurality of sections is configured to be individually removed (by removing bolts that fasten the delta plates 10 and 12 to the tube sheets 29A-29B, see un-labeled bolts in Figures 15A, 16 and 17. Here it is noted that the claim does not require any particular way of removing the service plate, whether intended or forced, and the claim also does not require for the delta plates to be re-assembled after removal. It is also noted that while Rios does not describe the bolts that fasten the delta plates to the tube sheets, such bolts are clearly illustrated in the Figures as being responsible for the fastening of the delta plates to the tube sheets. Per MPEP2125 “[d]rawings and pictures can anticipate claims if they clearly show the structure which is claimed”) to provide access to a space triangular space between the heat exchanger slaps 6A-6B as shown in Figure 3) within the A-shaped evaporator coil assembly (as shown in Figure 3).
Regarding Claim 22, Rios discloses the air handling unit of claim 21 and further teaches wherein the at least one service plate comprises a first service plate (the one attached to the forward end of the heat exchanger assembly in Figure 1B when viewed from left to right along the length of element 44 as set forth in claim 21) coupled to the first longitudinal end and a second service plate (assembly of additional delta plates 10 and 12 attached to the rear end of the heat exchanger assembly in Figure 1B when viewed from left to right along the length of element 44. The presence of a second assembly of delta plates 10 & 12 is disclosed in Columns 7-8, lines 62-67 & 1-2, respectively referencing how a forward delta plate assembly attaches to forward grooves 120, 122 of drain pan 16 while a rear delta plate assembly attaches to rear grooves 124, 126 of the drain pan 16) coupled to the second longitudinal end.
Regarding Claim 23, Rios discloses the air handling unit of claim 21 and further teaches wherein an amount of the space that is accessible via removal of sections of the plurality of sections is adjustable (via removing only delta plate section 12, by removing only delta plate section 10, or by removing both delta plate sections 10 and 12).
Regarding Claim 24, Rios discloses the air handling unit of claim 21 and further teaches wherein the at least one service plate comprises a triangular shape (as shown in Figures 1A-1B).
Regarding Claim 26, Rios discloses the air handling unit of claim 21 and further teaches wherein adjacent sections of the plurality of sections are coupled to each other (indirectly via the tube sheets 29A-29B) via fasteners (bolts that fasten the delta plates 10 and 12 to the tube sheets 29A-29B, see un-labeled bolts in Figures 15A, 16 and 17. Here it is noted that while Rios does not describe the bolts that fasten the delta plates to the tube sheets, such bolts are clearly illustrated in the Figures as being responsible for the fastening of the delta plates to the tube sheets. Per MPEP2125 “[d]rawings and pictures can anticipate claims if they clearly show the structure which is claimed”).
Regarding Claim 28, Rios discloses the service plate of claim 13 and further teaches wherein each section of the plurality of sections is orientated in a vertical direction (given that each section is a three-dimensional structure and as such each section is oriented, i.e. the plane of each section, in a vertical direction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rios as respectively applied to claims 1 and 21 above, in view of Waters - (US4149588 - previously cited), hereinafter referred to as “Waters”.

Regarding Claims 8 and 25, Rios discloses the heat exchanger assembly of claims 1 and 21, respectively, but teaches wherein the plurality of sections comprise two rather than three sections.
However, Waters teaches (Figures 7 & 9) a heat exchanger assembly (100) comprising service plates (126). In particular, Waters teaches that each service plate comprises three sections (as shown in Figures 7 & 9, and per Column 8, lines 64-67) for the same purpose of closing the ends of the heat exchanger assembly as to ensure efficient airflow through the heat exchanger. 
.

Claims 10-11, 19-20, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rios as respectively applied to claims 1, 13, and 21 above, in view of Curtis - (US2750211 - previously cited), hereinafter referred to as “Curtis”.

Regarding Claims 10 and 19, Rios as modified teaches the heat exchanger assembly of claims 1 and 13, respectively, but fails to teach wherein a section of the plurality of sections overlaps and directly contacts a portion of an adjacent section to keep air flow from escaping from the space through the at least one service plate.
However, Curtis teaches (Figures 6-6a) that it is old and well-known to overlap and directly contact (at 35) adjacent sheet sections (25), for the purpose of positively securing the sections together (Column 3, lines 45-49), ultimately ensuring structural integrity of the assembly. Additionally, a skilled artisan would have recognized that overlapping portions of adjacent sections of each delta plate assembly in Rios would eliminate a gap (gap between delta plates 10 and 12 shown in Rios Figure 16) between each delta plate section thus ultimately further preventing condensation blow-(per Rios Column 14, lines 40-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rios, by overlapping and directly contacting a section of the plurality of sections with a portion of an adjacent section, as taught by Curtis, for the purpose of positively securing the sections together, ultimately ensuring structural integrity of the service plate and for the purpose of eliminating a gap between each delta plate section thus preventing condensation blow-off through such a gap due to the high velocity air flowing through the heat exchanger assembly ultimately preventing moisture build-up and/or mold formation.  
Rios as modified would result in the overlap keeping air flow from escaping from the space through the at least one service plate (as to prevent condensation blow-off as previously stated).
Regarding Claims 11 and 20, Rios as modified teaches the heat exchanger assembly of claims 10 and 19, respectively, and further teaches (Curtis’ Figure 6-6a) wherein the section is coupled to the adjacent section via a fastener (33) through the overlapped portion.
Regarding Claim 27, Rios as modified teaches the air handling unit of claim 21 but fails to teach wherein a section of the plurality of sections overlaps and directly contacts a portion of an adjacent section to keep air flow from escaping from the space through the at least one service plate, and the section is coupled to the adjacent section via a fastener through the overlapped portion.
(Figures 6-6a) that it is old and well-known to overlap and directly contact (at 35) a section of a plurality of sections (25) to a portion of an adjacent section, and to couple the section to the adjacent section via a fastener (33) through the overlapped portion (as shown in Figure 6a), for the purpose of positively securing the sections together (Column 3, lines 45-49), ultimately ensuring structural integrity of the assembly. Additionally, a skilled artisan would have recognized that overlapping portions of adjacent sections of each delta plate assembly in Rios would eliminate a gap (gap between delta plates 10 and 12 shown in Rios Figure 16) between each delta plate section thus ultimately further preventing condensation blow-off through such a gap due to the high velocity air flowing through the heat exchanger assembly ultimately preventing moisture build-up and/or mold formation consistent with Rios desired functionality (per Rios Column 14, lines 40-63).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Rios, by overlapping and directly contacting a section of the plurality of sections to a portion of an adjacent section, and by coupling the section to the adjacent section via a fastener through the overlapped portion, as taught by Curtis, for the purpose of positively securing the sections together, ultimately ensuring structural integrity of the service plate and for the purpose of eliminating a gap between each delta plate section thus preventing condensation blow-off through such a gap due to the high velocity air flowing through the heat exchanger assembly ultimately preventing moisture build-up and/or mold formation.  
(as to prevent condensation blow-off as previously stated).

Response to Arguments
Applicant's arguments, see Appeal Brief filed 08/26/2021, have been fully considered:
The previously relied upon reference to Rios (US7,793,514) has being replaced by the currently relied upon reference, also to Rios, (US7,418,826). The new reference to Rios now anticipates at least the independent claims as set forth above in that Rios discloses, inter alia, service plates, i.e. delta plates, formed of at least two sections which are capable of being individually removed by removing the bolts that attach each section to the respective tube sheet of the heat exchanger. 
The Pawlick references is no longer being relied upon as basis for rejecting the pending claims and thus arguments directed thereof are moot.
To the extent that arguments directed to the Curtis reference still apply, the Office respectfully asserts that Rios as modified by Curtis teaches claims 10, 19, and 27. As an initial matter, Applicant is again reminded that MPEP 2123 states "[t]he use of patents as reference is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain," and that MPEP 2123 further states that "[a] reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art..." and that MPEP 2141.03 states that "[a] person of ordinary skill in the art is also a person of ordinary creativity ...” In other words, considering the teachings of Curtis as a whole, a person skilled in the art at the time of invention would recognize how to modify the device of Rios so that a section of the plurality of sections overlaps and directly contacts a portion of an adjacent section without compromising the functionality of the assembly. Additionally, and contrary to Applicant assertion, the Office provided clear and objective reasoning as to why include the aforementioned overlap, i.e. for the purpose of positively securing the sections together, ultimately ensuring structural integrity of the service. Finally, Rios as modified would result in the overlap keeping air flow from escaping from the space through the at least one service plate, at least to some degree and as compared to no overlap for the purpose of preventing condensation blow-off as to prevent moisture buildup and mold formation which are detrimental to the efficient operation of the heat exchanger in the manner consistent with Rios desires as set forth in the claim rejections above. 
To all of the above points, the Applicant is reminded that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See /n re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, the Office has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations. Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)). Further, motivation was provided in all present and previous combinations of references. Although a specific motivation may not have been explicitly stated within one of the references, the motivation was not improper, and provided in accordance with the Teaching- Suggestion-Motivation Test (TSM). As such, the Office use of these facts as a motivation statement is in compliance with the requirements of the TSM test, since the Teaching-Suggestion-Motivation (TSM) test should be flexibly applied and the teaching, suggestion, or motivation need not be written within the reference. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (US 2007); Ortho-McNeil Pharm., Inc. v. Mylan Lab., Inc., 520 F.3d 1358, 86 U.S.P.Q.2d 1196 (Fed. Cir. 2008); Ex Parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007).
For at least the reasons discussed and set forth in the rejection above, Claims 1-16 and 18-28 remain rejected.

Conclusion
THIS ACTION IS MADE NON-FINAL to afford the Applicant an opportunity to respond to the new grounds of rejection. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, and Len Tran can be reached on 571-270-7740, 571-272-6681, and 571-272-1184 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763